Citation Nr: 0819796	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-23 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for diverticulosis.

3.  Entitlement to an effective date earlier than November 1, 
2006, for a 30 percent rating for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims of service 
connection for tinea pedis and for diverticulosis and 
assigned an increased disability rating of 30 percent to the 
veteran's service-connected headaches, effective November 1, 
2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After the veteran's appeal was certified to the Board in 
April 2008, he submitted a letter to the Board in which he 
requested a videoconference Board hearing.  Given the 
foregoing, this case must be returned to the RO to arrange 
for a videoconference Board hearing.  38 U.S.C.A. § 7107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2007).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference Board hearing at the RO.  
A copy of the notice letter sent to the 
veteran concerning this hearing should be 
included in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

